In re State of Louisiana; — Plain tiff(s); applying for writ of certiorari and/or review; Parish of St. Landry, 27th Judicial District Court, Div.“B”, No. 94-4037; to the Court of Appeal, Third Circuit, No. CR97-0382.
Granted in part; denied in part. The judgment of the court of appeal is reversed only insofar as it vacates the defendant’s sentence of 45 years at hard labor as constitutionally excessive. The remand for resen-tencing as a consequence of vacating the defendant’s conviction and sentence for a jeopardy-barred offense and upsetting the entire plan of punishment otherwise conforms to this Court’s decisions in State ex rel. Adams v. Butler, 558 So.2d 552 (La.1990) and State v. Dubaz 468 So.2d 554 (La.1985).
LEMMON, J., would grant and docket.
JOHNSON, J., would deny the writ.
CALOGERO, C.J., not on panel.